Adams, J.
The statute relied upon is section 13, chapter 9-1, Acts of the Nineteenth General Assembly, and is in these words: “Mileage in all cases required by law, going and returning, per mile, five cents.”
Whether, if the plaintiff, with all the subpoenas in his hands at one time, had unnecessarily made a separate trip in each case, he could have charged full mileage for each trip, we need- not determine. No officer probably would feel at liberty to make such unnecessary travel. The theory of the statute doubtless is that five cents per mile each way for actual travel is reasonable compensation, and we see nothing in the language of the statute which would justify the allowance of more in a case like the present.
Aeeirmed.